 

 

July 17, 2001



 

Mr. George P. Rose
4 Bouton Lane
Darien, CT 06820




Dear George:



I am pleased to offer you the position of Vice President, Human Resources for
Alpharma Inc. In this capacity you will be reporting directly to me, be a member
of Alpharma's Operating Committee and elected an officer of the company. I look
forward to having you on our team.



I would like to confirm the following compensation with the related fringe
benefits, as a beginning of what I am confident will be a fruitful relationship.
As an employee of Alpharma you will:



*Receive an initial annual salary of $ 260,000. In accordance with our current
practice, your base salary will be reviewed for possible adjustment at the end
of each calendar year. Your first performance review for possible salary
adjustment will be in December 2000 with any adjustment effective January 1,
2001.



*Receive a taxable auto allowance of $15,000/year and be reimbursed for auto
maintenance expenses of up to $2,000/year for vehicles up to five years old and
up to $1,000/year for vehicles more than five years old. You will also be
reimbursed for auto insurance (grossed-up), including a million-dollar umbrella
policy.



*Be eligible to participate in the Company's Performance Incentive Plan
beginning for the year 2001 on a pro rata basis. Under the current plan, at the
Vice President, Human Resources and Operating Committee level, your incentive
target is 50% of your annual base earnings. Any actual incentive payment is
contingent upon both Company and your individual performance. For 2001, we
guarantee a bonus of $ 90,000.



*Be granted 20,000 options to purchase shares of Alpharma, Inc. Class "A" stock
effective on your first day of employment with Alpharma. In addition, you will
be eligible to receive stock options under the normal terms of the Company's
Stock Option Plan. (Currently options granted become exercisable at 25% of the
total granted, one, two, three and four years from the date of the grant. Option
expires seven (7) years after grant). Historically, options have been granted in
March/April of each year based on the Company's performance and individual
performance. You will first be eligible for additional options for grants
expected to be issued in early 2002.



*Be entitled to a benefit of $ 175,000 in the Alpharma supplemental savings plan
vesting according to the attached schedule.



*Be entitled to four (4) weeks vacation per year. (Per Alpharma policy, your
vacation will be earned on a pro rata basis each pay period.) You will also be
given 12 holidays per calendar year (six of which are designated as floating
holidays).



*Be entitled to receive an annual $3,000 allowance (taxable) for tax and or
financial planning and tax return preparation.



Additionally, you will be entitled to the Alpharma fringe benefit package, which
includes the following:



*A Savings Plan to which the employee can save either on a pre and/or post tax
basis and contribute up to 15% of base pay. The Company provides a
service-weighted match on the first 6% of employee contributions. Based on
length of service, the Company match begins at 40% and increases over time to
100%. Enrollment is subject to plan provisions.



*A Stock Purchase Plan in which employees can elect to contribute up to four (4)
percent of salary for the purchase of Alpharma's stock, and the Company will
match 50% of the employee's contribution. The Company's match is vested at the
end of each quarter. Enrollment is subject to plan provisions.



*A Defined Benefit Pension Plan fully paid by the Company in which qualified
employees vest 100% after 5 years employment.



*A group health and medical plan for which the employee pays $11.54 for single
coverage or $27.69 for family coverage, for each two-week period. The Company
pays for the remainder of the premium. You become eligible for this coverage on
your date of hire.



*Life insurance for three times your annual salary with the premium paid by the
Company.



*A disability program that pays sixty percent of your base salary integrated
with social security until age seventy. The Company pays the premium.



*A tuition assistance program which pays for job related studies provided the
course is passed with a "C" or better.



Because of the extremely important role you will have in the Company, if you
resign for any reason, you will give 90 days notice. In the event that you are
terminated without cause or within six (6) months after a change in control of
the Company or a change in the Company's Chief Executive Officer, you will
continue to receive your base salary, continue vesting on stock options granted
and will continue to participate in the Alpharma group health plan (i.e.
medical, dental) paying the same premium as an employee for twelve (12) months
following the termination of your employment by Alpharma.



The salary continuation payments and health benefit participation are subject to
you signing the Company's standard release from liability.



George, I truly believe that Alpharma is poised for an exciting and rewarding
future. I am excited about you joining Alpharma and the role I believe you can
play in the success of the Company.



In anticipation that this offer is satisfactory I kindly ask you to return one
countersigned copy of this letter.



I look forward to welcome you on September 3!



 

 

Sincerely yours,



 

/s/ Ingrid Wiik

Ingrid Wiik
President and Chief Executive Officer



 

 

Agreed and accepted:

         

/s/George P. Rose

July 17, 2001

George P. Rose

Date

   



 